Citation Nr: 0726879	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to November 
1973 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2002 and November 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and awarded a 20 percent 
disability rating for diabetes mellitus, and granted service 
connection and awarded a 50 percent disability rating for 
PTSD.  

In a September 2005 decision, the Board denied the veteran's 
claim for an initial rating higher than 20 percent for the 
veteran's diabetes mellitus, and remanded his claim for 
service connection for PTSD for additional development.  

The veteran appealed the September 2005 decision denying an 
initial rating in excess of 20 percent for diabetes mellitus 
to the United States Court of Appeals for Veterans Claims 
(Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in an October 2006 Order, vacated the September 2005 decision 
denying the claim for an initial rating in excess of 20 
percent for diabetes mellitus and remanded the appeal to the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

Additional development is needed prior to further disposition 
of the claims.

The requirements of VA's duties to notify and assist the 
veteran have not been met.  With respect to notice, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).  

In August 2003, the veteran submitted a statement in support 
of his claim indicating that his physician had regulated his 
daily activities.  Following receipt of this statement, VA 
did not advise the veteran to obtain such a statement from 
his physician or advise the veteran to identify the physician 
so that VA could obtain records demonstrating that his 
activities had been regulated.  

VA's duty to assist includes advising the claimant, after 
receiving a hearsay statement that could substantiate the 
claim, of the evidence that is specifically required to 
substantiate the claim.  In this case, that evidence is a 
statement from the physician indicating that the veteran's 
activities had been clinically regulated.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Because VA did not advise 
the veteran to obtain such a statement from his physician or 
advise the veteran to identify the physician so that VA could 
obtain records demonstrating that his activities had been 
regulated, a remand for proper notice has been directed by 
the Court, pursuant to the Joint Motion for Remand.  

Additionally, in correspondence received in December 2005, 
the veteran disagreed with the rating initially assigned for 
his PTSD.  Specifically, the veteran stated that he felt his 
PTSD should have been rated higher than 50 percent.  The 
Board construes this statement as a notice of disagreement as 
to the rating initially assigned for his PTSD.  It does not 
appear from a review of the claims folder that the veteran 
has been issued a statement of the case on the issue of 
entitlement to increased initial rating for PTSD.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an initial 
rating in excess of 20 percent for 
diabetes mellitus, including, 
specifically, a letter or records from 
his physician indicating that his 
physical activity has been clinically 
regulated, and of what information or 
evidence the appellant should provide 
and what information or evidence VA 
will attempt to obtain on his behalf.  
The notice should also ask the 
appellant to provide any evidence in 
his possession that pertains to the 
claim.  The notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Send the veteran and his 
representative a statement of the case 
on the issue of entitlement to an 
increased initial rating for PTSD.  He 
should additionally be informed of his 
appeal rights.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an initial rating higher than 20 
percent for diabetes mellitus.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

